39 A.3d 995 (2012)
John LONGENDORFER, Petitioner
v.
Mike WENEROWICZ, Supt. of S.C.I. Graterford; William T. Mazzola, Judge of the Common Pleas Court of Philadelphia County, Respondent.
No. 146 EM 2011.
Supreme Court of Pennsylvania.
March 13, 2012.

ORDER
PER CURIAM.
AND NOW, this 13th day of March, 2012, the Application for Leave to File *996 Original Process, the Petition for Writ of Habeas Corpus, and the Application for Appointment of Counsel are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation is not permitted). The Prothonotary is directed to forward the filings to counsel of record. Finally, the Prothonotary is directed to strike the name of the jurist from the caption.